Citation Nr: 1011808	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  09-00 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to service connection for a stomach 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.  Among his awards is the Combat Infantry 
Badge. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2008 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, inter alia, denied the Veteran's claims of entitlement 
to service connection for migraine headaches and a stomach 
disability.

The issue of service connection for a stomach disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Current migraine headaches are related to service. 


CONCLUSION OF LAW

Migraine headaches were incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002);  38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the Veteran's claim.  
This is so because the Board is taking action favorable to 
the Veteran on the issue in appellate status and a decision 
at this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran essentially asserts that his current migraine 
headaches are related to service.  He contends that the 
migraine headaches he experiences now are the same ones he 
had in service. 

As an initial matter, a combat veteran's assertions of an 
event during combat are to be presumed true if consistent 
with the time, place and circumstances of such service.  See 
38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  As noted above, the Veteran is in receipt of a 
Combat Infantry Badge and he is thus considered a combat 
Veteran.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

There is no question that the Veteran currently has migraine 
headaches as the record is replete with diagnoses of such.  

As to service, the record reflects that in November 1968, a 
diagnosis of tension vascular headaches was noted and he was 
prescribed Cafergot.  In December 1968, the Veteran 
complained of occasional headaches and was prescribed 
medication again.  In January 1969, the Veteran reported 
tension headaches which were relieved by medication and 
sleep.  On the Report of Medical History at service discharge 
in October 1969, the Veteran indicated he had/has had 
frequent or severe headaches. 

VA afforded the Veteran an examination in September 2008.  
Noting the history of the Veteran's headaches and following 
evaluation of the Veteran, the examiner noted that his 
current migraine headaches were not related to his previous 
headaches or tension headaches he had in service.

In a November 2009 letter, M.L.C., M.D. noted that she saw 
the Veteran on one occasion in the 1980's for a migraine with 
aura.  She indicated that it was "certainly conceivable that 
he was having migraine headaches [during service], and he was 
indeed prescribed a medication, Cafergot, which was one of 
the older medications used for migraine headaches."  Dr. C 
further noted that it was not "uncommon for people to 
initially be diagnosed with tension-type headaches, when 
indeed they are having migraine[s]."  Based on his present 
headache pattern, she suspected that the headaches the 
Veteran experienced during his military years were migranous 
type headaches.

During the October 2009 hearing, the Veteran testified that 
he has had headaches ever since service discharge.  His wife 
testified that she met him in 1983 and he has had headaches 
ever since she met him. 

Based on the evidence and resolving all doubt in the 
Veteran's favor, the Board finds that service connection for 
migraine headaches is warranted.  Service treatment records 
show that the Veteran was seen for headaches, he has 
testified that he has had the same type of headaches ever 
since that time, and his wife indicated that he has had the 
same type of headaches since she met him in 1983.  In this 
regard, the Veteran is competent to give evidence about what 
he experienced and his wife is also competent to provide 
evidence as to what she observed.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Board also finds their testimonies 
credible. 

Furthermore, Dr. C. provided extensive support for her 
opinion that the Veteran's current headaches are related to 
the ones he experienced in service.  The Board finds Dr. C.'s 
opinion to be more probative than the VA opinion, as her 
opinion was definitive, based upon a complete review of the 
relevant evidence, cited to the relevant service treatment 
records, and supported by detailed rationale.  Additionally, 
Dr. C. had a history with the Veteran as she had also treated 
him once in the 1980's.  On the other hand, the VA examiner 
offered little support for the one line conclusion that the 
Veteran's current migraine headaches are not related to his 
service tension headaches.  The examiner indicated that there 
were no records showing treatment for migraine headaches in 
service, and failed to discuss the evidence showing treatment 
for tension headaches in service cited herein and by Dr. C.   
Therefore, Dr. C.'s opinion finding that the Veteran's 
current headaches are related to his service headaches is 
more probative than the VA examiner's opinion.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that 
credibility and weight to be attached to medical opinions are 
within the province of the Board as adjudicators); Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994) (finding that greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence); Sklar v. 
Brown, 5 Vet. App. 140 (1993) (noting that the probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion).  

Therefore, resolving all doubt in the Veteran's favor, the 
Board finds that the criteria for service connection for 
migraine headaches have been met. 

 


ORDER

Service connection for migraine headaches is granted. 


REMAND

The Board finds that additional development is needed before 
it can adjudicate the Veteran's claim of entitlement to 
service connection for a stomach disability.

The Veteran essentially contends that his current stomach 
problems are related to  service.  While service treatment 
records are negative for any findings or complaints related 
to the stomach, post-service treatment records show various 
diagnoses for stomach problems (to include gall stones and 
hiatal hernia).  The Veteran testified that he had problems 
within six months after returning from Vietnam (he left 
Vietnam in June 1969) and his symptoms have continued ever 
since.  His wife also testified that he has had stomach 
problems ever since she met him in 1983.  The Veteran and his 
wife are competent to give evidence about what they 
experienced and observed, respectively.  See Layno v. Brown, 
6 Vet. App. 465 (1994) 465.  Additionally, the Board finds 
the Veteran and his wife's testimonies credible.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran's reports of continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  The threshold for 
finding a link between current disability and service is low.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

On remand, the Veteran should be provided with a VA 
examination for an examiner to review the entire medical 
record, consider a complete history, and provide an informed 
opinion as to the relationship between any current stomach 
disability and service.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a VA 
examination to determine the etiology 
of any currently present stomach 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

Based upon review of the claims folder 
review and evaluation of the Veteran, 
the examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that any current 
stomach disability is etiologically 
related to the Veteran's military 
service.  The examiner must provide a 
rationale for all opinions expressed, 
and should also address the Veteran's 
contention of continuity of symptoms 
since service discharge. 

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


